Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 1 of 43

EXHIBIT “A”
 

 

Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 2 of 43

t * Td
. A

Re)
ADJUSTABLE RATE NOTE

(LIBOR 6 Month Index (As Published In The Wall Street Journal) - Rate Caps)

THIS NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN MY INTEREST RATE AND
MY MONTHLY PAYMENT. THIS NOTE LIMITS THE AMOUNT MY INTEREST RATE CAN
CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE I MUST PAY.

JULY 31, 2003 HYDE PARK, NY
(City) [State]

115 SOUTH QUAKER LANE
HYDE PARK, NY 12538
[Property Address]

I. BORROWER'S PROMISE TO PAY

In return for a loan that I have received, I promise to pay U.S. $ 224,250.00 (this amount is called
“principal"), plus interest, to the order of the Lender. The Lender is
HOMEOWNERS LOAN CORP.,
A DELAWARE CORPORATION

I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is
entitled to receive payments under this Note is called the "Note Holder."

2, INTEREST

Interest will be charged on unpaid principal until the full amount of principal has been paid. I will pay interest at a yearly
rate of 11.400 %. The interest rate I will pay may change in accordance with Section 4 of this Note.

The interest rate required by this Section 2 and Section 4 of this Note is the rate I will pay both before and after any default
described in Section 7(B) of this Note.

3. PAYMENTS

(A) Time and Place of Payments
I will pay principal and interest by making payments every month,
I will make my monthly payments on the 5TH of each month beginningon SEPTEMBER 5, 2003
I will make these payments every month until I have paid all of the principal and interest and any other charges described
below that I may owe under this Note. My monthly payments will be applied to interest before principal. If, on
AUGUST 5, 2033 » I still owe amounts under this Note, I will pay those amounts in full on that
date, which is called the "Maturity Date."
I will make my monthly payments at
4501 CIRCLE 75 PARKWAY, SUITE A1225, ATLANTA, GA 30339
or at a different place if required by the Note Holder.
(B) Amount of My Initial Monthly Payments
Each of my initial monthly payments will be in the amount of U.S. $ 2,203.64 . This amount may change.
(C) Monthly Payment Changes
Changes in my monthly payment will reflect changes in the mpaid principal of my loan and in the interest rate that I must
pay. The Note Holder will determine my new interest rate and the changed amount of my monthly payment in accordance with

Section 4 of this Note.

4. INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates

The interest rate I will pay may change on AUGUST 5, 2005 , and on that day
every 6th month thereafter. Each date on which my adjustable interest rate could change is called a "Change Date."

(B) The Index

Beginning with the first Change Date, my interest rate will be based on an Index, The "Index" is the average of interbank
offered rates for 6 month U.S. dollar-denominated deposits in the London market ("LIBOR"), as published in The Wail Street
Journal. The most recent Index figure available as of the first business day of the month immediately preceding the month in
which the Change Date occurs is called the "Current Index."

If the Index is no longer available, the Note Holder will choose a new index that is based upon comparable information.

The Note Holder will give me notice of this choice.

MULTISTATE ADJUSTABLE RATE NOTE - LIDOR 6 MONTH INDEX (AS PUBLISHED IN THE WALL STREET JOURNAL) Initials: _( | Ic

FINMIAI520 (06/94) . pees
age | a

 

 
Case 7:19-cv-08403-VB_ Document 17-1 Filed 11/15/19 Page 3 of 43

(C) Calculation of Changes
Before each Change Date, the Note Holder will calculate my new interest rate by adding TEN AND 15 / 100
percentage point(s)( 10.150 %) to the Current Index. The Note
Holder will then round the result of this addition up to the nearest one-eiphth of one percentage point (0.125%). Subject to the
limits stated in Section 4(D) below, this rounded amount will be my new interest rate until the next Change Date,

The Note Holder will then determine the amount of the monthly payment that would be sufficient to repay the unpaid
principal that I am expected to owe at the Change Date in full on the Maturity Date at my new interest rate in substantially equal
payments, The result of this calculation will be the new amount of my monthly payment.

(D) Limits on Interest Rate Changes

The interest rate I am required to pay at the first Change Date will not be greater than 13.400 % or less
than 11.400 %. Thereafter, my interest rate will never be increased or decreased on any single Change Date
by more than ONE percentage point(s)
( 1.000 %) from the rate of interest I have been paying for the preceding 6 months. My
interest rate will never be greater than 17.400 %, nor less than 11.400 %.

(E) Effective Date of Changes

My new interest rate will become effective on each Change Date. I will pay the amount of my new monthly payment
beginning on the first monthly payment date after the Change Date until the amount of my monthly payment changes again.

(F) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my interest rate and the amount of my monthly
payment before the effective date of any change. The notice will include information required by law to be given me and also
the telephone number of a person who will answer any question I may have regarding the notice.

5. BORROWER'S RIGHT TO PREPAY

Thave the right to make payments of principal at any time before they are due. A payment of principal only is known as a
"prepayment." When I make a prepayment, I will tell the Note Holder in writing that I am doing so.

I may make a full prepayment or partial prepayments without paying any prepayment charge. The Note Holder will use all
of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there will be
no changes in the due dates of my monthly payments unless the Note Holder agrees in writing to those changes. My partial
prepayment may reduce the amount of my monthly payments after the first Change Date following my partial prepayment.
However, any reduction due to my partial prepayment may be offset by an interest rate increase.

6. LOAN CHARGES

Ifa law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or other
loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (i) any such loan charge
shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (ii) any sums already collected from
me which exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund by reducing the
principal I owe under this Note or by making a direct payment to me. If a refund reduces principal, the reduction will be treated

as a partial prepayment.
7. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charges for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the end of FIFTEEN calendar days
after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be 5.000 %ofmy
overdue payment of principal and interest, I will pay this late charge promptly but only once on each late payment.

(B) Default

If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.

(C) Notice of Default
If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a

certain date, the Note Holder may require me to pay immediately the full amount of principal that has not been paid and all the
interest that I owe on that amount. That date must be at least 30 days after the date on which the notice is delivered or mailed to
me.

(D) No Waiver By Note Holder
Even if, ata time when J am in default, the Note Holder does not require me to pay immediately in full as described above,

the Note Holder will still have the right to do so if I am in defauit at a later time.

(E) Payment of Note Holder's Costs and Expenses
If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to be

paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law. Those
expenses include, for example, reasonable attorneys' fees.

8. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note

Holder a notice of my different address.
Unless the Note Holder requires a different method, any notice that must be given to the Note Holder under this Note will

be given by mailing it by first class mail to the Note Holder at the address stated in Section 3(A) above or at a different address
if 1 am given a notice of that different address.

MULTISTATE ADJUSTABLE RATE NOTE -LIBOR 6 MONTH INDEX (AS PUDLISHED IN THE WALL STREET JOURNAL) Initials: ¢ | | :
FNIMAI5S20 (06/94)
Case 7:19-cv-08403-VB_ Document 17-1 Filed 11/15/19 Page 4 of 43

9. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in
this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this Note is
also obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety
or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce its rights
under this Note against each person individually or against all of us together. This means that any one of us may be required to
pay all of the amounts owed under this Note.

10. WAIVERS

I and any other person who has obligations under this Note waive the rights of presentment and notice of dishonor.
"Presentment" means the right to require the Note Holder to demand payment of amounts due. "Notice of dishonor" means the
right to require the Note Holder to give notice to other persons that amounts due have not been paid.

11. UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions, In addition to the protections given to the
Note Holder under this Note, a Mortgage, Deed of Trust or Security Deed (the "Security Instrument"), dated the same date as
this Note, protects the Note Holder from possible losses that might result if I do not keep the promises that I make in this Note.
That Security Instrument describes how and under what conditions I may be required to make immediate payment in full of all
amounts I owe under this Note. Some of those conditions are described as follows:

Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any interest in
it is sold or transferred (or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural
person) without Lender's prior written consent, Lender may, at its option, require immediate payment in full of all
sums secured by this Security Instrument, However, this option shall not be exercised by Lender if exercise is
prohibited by federal law as of the date of this Security Instrament. Lender also shall not exercise this option if: (a)
Borrower causes to be submitted to Lender information required by Lender to evaluate the intended transferee as if a
new loan were being made to the transferee; and (b) Lender reasonably determines that Lender's security will not be
impaired by the loan assumption and that the risk of a breach of any covenant or agreement in this Security Instrument
is acceptable to Lender.

To the extent permitted by applicable law, Lender may charge a reasonable fee as a condition to Lender's consent to
the loan assumption. Lender also may requie the transferee to sign an assumption agreement that is acceptable to
Lender and that obligates the transferee to keep all the promises and agreements made in the Note and in this Security
Instrument. Borrower will continue to be obligated under the Note and this Security Instrument unless Lender releases
Borrower in writing.

If Lender exercises the option to require immediate payment in full, Lender shall give Borrower notice of
acceleration, The notice shall provide a period of not less than 30 days from the date the notice is delivered or mailed
within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay these sums prior
to the expiration of this period, Lender may invoke any remedies permitted by this Security Instrument without further
notice or demand on Borrower.

THIS LOAN IS MADE UNDER THE LAWS OF THE STATE OF NEW YORK , EXCEPT TO
THE EXTENT PREEMPTED BY THE DECLARATION THAT THIS LOAN IS AN ALTERNATIVE MORTGAGE
TRANSACTION WITHIN THE MEANING OF THE ALTERNATIVE MORTGAGE TRANSACTION PARITY ACT
OF 1982, 12 UNITED STATES CODE SECTION 3801 AND FOLLOWING, AS AMENDED, THE APPLICABLE
FEDERAL REGULATIONS ADOPTED PURSUANT THERETO, AS AMENDED.

Important Notice to Borrower: If you do not meet your contract obligations, you may lose your house.

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

mulla (L Nal (Seal) (Seal)

 

 

 

 

ee A. KOHL = Borrower = Borrower
(Seal) (Seal)
~ Borrower - Borrower

{Sign Original Only}

MULTISTATE ADIJUSTADLE RATE NOTE -LIDOR 6 MONTH INDEX (A5 PUBLISHED IN THE WALL STREET JOURNAL)

angearan rcmy
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 5 of 43

ALLONGE

Borrower(s): JONATHAN A. KUHL

Property Address: 115 SOUTH QUAKER LANE
HYDE PARK, NY 12538

Loan Amount: §224,250.00

Loan Date: 07/31/03

PAY TO THE ORDER OF:

 

Without Recourse

   

RS LOAN CORP., A DELAWARE CORPORATION

By:

3S =
ASSIST. VICE PRESIDENT

 

ORIGINAL

HLALLON (8/99)
 

 

 

mae Se—aw Qa Grinl S403 Bo ocwment Let Filed 11/15/19. Page 6 of 43
* . “ . 7

 

|

[aI9d- |

DUTCHESS COUNTY CLERK RECORDING PAGE

RECORD & RETURN TO:

 

 

 

EXAMINED AND CHARGED AS FOLLOWS:

RECORDING CHARGE: 63.00
MORTGAGE AMOUNT: 224,250.00
MORTGAGE TYPE: 1-2 FAMILY RESIDENCE
COUNTY TAX: 1,121.00 eA
MTA TAX: 535.50 eK
SPECIAL ADDL TAX: eK
1-6 FAMILY TAX: 560.50

TOTAL TAX: 2,217.00

SERIAL NUMBER: cu020048

AFFIDAVIT: N

RECORDED: 01/07/2004

HOMBOWNERS LOAN CORP
4501 CIRCLE 75 PKWY AT: 13:08:24
STE D4100
ATLANTA GA 30339 DOCUMENT #: 01 2004 363
RECEIVED FROM: AES
MORTGAGOR: KUHL ANN L
MORTGAGEE: HOMEOWNERS LOAN CORP
RECORDED IN: MORTGAGE TAX
INSTRUMENT TYPE: DISTRICT: HYDE PARK

NUMBER OF PAGES: 12

DO NOT DETACH THIS
PAGE
THIS IS NOT A BILL

COUNTY CLERK BY: RLP /
RECEIPT NO: RO1403
BATCH RECORD: A0Q0295

COLETTE M. LAFUENTE
County Clerk

 

 

 
Case 7:19-cv-08403-VB_ Document 17-1 Filed 11/15/19 Page 7 of 43 | x

 

 

    

nn cine

 

 
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 8 of 43

PREMISES ARE/OR WILL BE IMPROVED BY

A ONE OR TWO FAMILY DWELLING ONLY
ZU§

WHEN RECORDED RETURN TO:
HOMEOWNERS LOAN CORP.

4501 CIRCLE 75 PARKWAY, STE D4100
ATLANTA, GA 30339

[Space Above This Line For Recording Data)

MORTGAGE

WORDS USED OFTEN IN THIS DOCUMENT

(A) "Security Instrument." This document, which is dated JULY 31, 2003 , will be
called the “Security Instrument."

(B) "Borrower. "
ANN L. KUHL, A SINGLE WOMAN AND JONATHAN A. KUHL, A SINGLE MAN

*

sometimes will be called “Borrower" and sometimes simply "I" or "me."

(C) "Lender." HOMEOWNERS LOAN CORPORATION
will be called "Lender." Lender is a corporation or association which exists under the laws of
DELAWARE
Lender's address is
4501 CIRCLE 75 PARKWAY, SUITE D4100
ATLANTA, GA 30339

(D) "Note." The note signed by Borrower and dated JULY 31, 2003 , Will be
called the "Note." The Note shows that I owe Lender TWO HUNDRED TWENTY-FOUR THOUSAND TWO
HUNDRED FIFTY AND 00/100 Dollars (U.S. $ 224,250.00 )

plus interest. I have promised to pay this debt in monthly payments and to pay the debt in full by
AUGUST 5, 2033 é

(E) "Property." The property that is described below in the section titled "Description of the Property," will be called
the "Property. "

(F) "Sums Secured." The amounts described below in the wie titled "Borrower's Transfer to Lender of Rights in the
Property" sometimes will be called the "Sums Secured,"

é

BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY

I mortgage, grant and convey the Property to Lender subject to the terms of this Security Instrument. This means that,
by signing this Security Instrument, I am giving Lender those rights that are stated in this Security Instrument and also those
rights that the law gives to lenders who hold mortgages on real property. I am giving Lender these rights to protect Lender
from possible losses that might result if I fail to:

(A) Pay all the amounts that I owe Lender as stated in the Note;

(B) Pay, with interest, any amounts that Lender spends under Paragraphs 2 and 7 of this Security Instrument to protect
the value of the Property and Lender's rights in the Property; and

(C) Keep all of my other promises and agreements under this Security Instrument.

NEW YORK - Single Family - Faante Moe/Freddie Mac UNIFORM INSTRUMENT Initials: _¢ ‘ C ‘
FINMA3033 (10/91) v th}
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 9 of 43

r

EXHIBIT A wh
ALL THAT CERTAIN PROPERTY SITUATED IN THE TOWN OF HYDE PARK IN THE
COUNTY OF DUTCHESS AND STATE OF NEW YORK, BEING MORE FULLY
DESCRIBED IN A FEE SIMPLE DEED DATED 01/15/1992 AND RECORDED
04/15/1992, AMONG THE LAND RECORDS OF THE COUNTY AND STATE SET
FORTH ABOVE, IN LIBER 1910 PAGE 351.
TAX PARCEL IDS: 3200-6264-02-590558
 

 

; Case /:19-cv-08403-VB  DocumentiI/7-I Filed TI/1I5/I9- Page I0 of 43

2

DESCRIPTION OF THE PROPERTY
I give Lender rights in the Property described in (A) through (G) below:

(A) The Property which is located a 115 SOUTH QUAKER LANE

[Street]
HYDE PARK , New York 12538 . This Property is in
(City) [Zip Cade]
DUTCHESS County. It has the following legal description:

SEE ATTACHED EXHIBIT "A"

(B) All buildings and other improvements that are located on the Property described in subparagraph (A) of this section;

(C) All rights in other property that I have as owner of the Property described in subparagraph (A) of this section. These
rights are known as "easements and appurtenances attached to the Property";

(D) All rights that I have in the land which lies in the streets or roads in front of, or next to, the Property described in
subparagraph (A) of this section;

(E) All fixtures that are now or in the future will be on the Property described in subparagraphs (A) and (B) of this
section;

(F) All of the rights and property described in subparagraphs (B) through (E) of this section that I acquire in the future;
and

(G) All replacements of or additions to the Property described in subparagraphs (B) through (F) of this section.

BORROWER'S RIGHT TO MORTGAGE THE PROPERTY AND BORROWER'S OBLIGATION TO DEFEND
OWNERSHIP OF THE PROPERTY
I promise that: (A) I lawfully own the Property; (B) I have the right to mortgage, grant and convey the Property to
Lender; and (C) there are no outstanding claims or charges against the Property, except for those which are of public record.
I give a general warranty of title to Lender. This means that I will be fully responsible for any losses which Lender
suffers because someone other than myself has some of the rights in the Property which [ promise that I have. I promise that
I will defend my ownership of the Property against any claims of such rights.

PLAIN LANGUAGE SECURITY INSTRUMENT

This Security Instrument contains promises and agreements that are used in real property security instruments all over
the country. It also contains other promises and agreements that vary, to a limited extent, in different parts of the country.
My promises and agreements are stated in "plain language."

WEW YORK - Slagle Famlly - Fannie Mac/Fredile Mac UNIFORM INSTRUMENT Initials: ) é ( &

FNMA3033 (10/91) ‘ Ki
Page 2 of 8 A 1

 

 
 

 

Case /:19-cv-08403-VB Document T/7-I Filed T1/15/19 Page TT of 43

ee
‘

.
e

COVENANTS
I promise and I agree with Lender as follows:

1. BORROWER'S PROMISE TO PAY

, on, pay to Lender on time principal and interest due under the Note and any prepayment and late charges due under
the Note,

2. MONTHLY PAYMENTS FOR TAXES AND INSURANCE

(A) Borrower's Obligations

I will pay to Lender all amounts necessary to pay for taxes, assessments, water frontage charges and other similar
charges, sewer rents, leasehold payments or ground rents (if any), hazard or property insurance covering the Property, and
flood insurance (if any). If Lender required mortgage insurance as a condition of making the loan that I promise to pay under
the Note, (i) I also will pay to Lender all amounts necessary to pay for mortgage insurance, and (ii) if, umder Paragraph 8
below, instead of paying for mortgage insurance I am required to pay Lender an amount equal to the cost of mortgage
insurance, I will pay this amount to Lender. I will pay all of these amounts to Lender unless Lender tells me, in writing, that
I do not have to do so, or unless the law requires otherwise. I will make these payments on the same day that my monthly
payments of principal and interest are due under the Note.

My payments under this Paragraph 2 will be for the items listed in (i) through (vi) below, which are called "Escrow
Items";

(i) The estimated yearly taxes, assessments, water frontage charges and other similar charges, and sewer rents on the
Property which under the law may be superior to this Security Instrument as a lien on the Property. Any claim,
demand or charge that is made against property because an obligation has not been fulfilled is known as a "lien";

(ii) The estimated yearly leasehold payments or ground rents on the Property (if any);

(iti) The estimated yearly premium for hazard or property insurance covering the Property,

(iv) The estimated yearly premium for flood insurance covering the Property (if any);

(v) The estimated yearly premium for mortgage insurance (if any); and

(vi) The estimated yearly amount I may be required to pay Lender under Paragraph § below instead of the payment of
the estimated yearly premium for mortgage insurance (if any).

Lender will estimate from time to time the amount I will have to pay for Escrow Items by using existing assessments
and bills and reasonable estimates of the amount I will have to pay for Escrow Items in the future, unless the law requires
Lender to use another method for determining the amount I am to pay. The amounts that I pay to Lender for Escrow Items
under this Paragraph 2 will be called the "Funds." The Funds are pledged as additional security for all Sums Secured.

The law puts limits on the total amount of Funds Lender can at any time collect and hold. This total amount cannot be
more than the maximum amount a lender for a “federally related mortgage loan" could require me to place in an "escrow
account" under the federal law called the “Real Estate Settlement Procedures Act of 1974," as that law may be amended
from time to time. If there is another law that imposes a lower limit on the total amount of Funds Lender can collect and
hold, Lender will be limited to the lower amount.

(B) Lender's Obligations
Lender will keep the Funds in a savings or banking institution which has its deposits insured by a federal agency,

instrumentality, or entity, or in any Federal Home Loan Bank. If Lender is such a savings or banking institution, Lender
may hold the Funds, Except as described in this Paragraph 2, Lender will use the Funds to pay the Escrow Items. Lender
will give to me, without charge, an annual accounting of the Funds. That accounting must show all additions to and
deductions from the Funds and the reason for each deduction.

Lender may not charge me for holding or keeping the Funds, for using the Funds to pay Escrow Items, for making a
yearly analysis of my payment of Funds or for receiving, verifying and totaling assessments and bills. However, Lender may
charge me for these services if Lender pays me interest on the Funds and if the law permits Lender to make such a charge.
Lender also may require me to pay a one-time charge for an independent real estate tax reporting service used by Lender in
connection with my loan, unless the law does not permit Lender to make such a charge. Lender will not be required to pay
me any interest or earnings on the Funds unless either (i) Lender and I agree in writing, at the time I sign this Security
Instrument, that Lender will pay interest on the Funds; or (ii) the law requires Lender to pay interest on the Funds.

(C) Adjustments to the Funds

Under the law, there is a limit on the amount of Funds Lender may bold. If the amount of Funds held by Lender
exceeds this limit, then the law requires Lender to account to me in a special manner for the excess amount of Funds. There
will be an excess amount if, at any time, the amount of Funds which Lender is holding or keeping is greater than the amount
of Funds Lender is allowed to hold under the law.

If, at any time, Lender has not received enough Funds to make the payments of Escrow Items when the payments are
due, Lender may tell me in writing that an additional amount is necessary. I will pay to Lender whatever additional amount
is necessary to pay the Escrow Items in full, Lender will determine the number of monthly payments I have in which to pay
that additional amount, but the number of payments will not be more than twelve.

When I have paid all of the Sums Secured, Lender will promptly refund to me any Funds that are then being held by
Lender, If, under Paragraph 21 below, Lender either acquires or sells the Property, then before the acquisition or sale,
Lender will use any Funds which Lender is holding at the time of the acquisition or sale to reduce the Sums Secured,

3. APPLICATION OF BORROWER'S PAYMENTS

Unless the law requires otherwise, Lender will apply each of my payments under the Note and under Paragraphs | and 2
above in the following order and for the following purposes:

First, to pay any prepayment charges due under the Note;

Next, to pay the amounts due to Lender under Paragraph 2 above; Next, to pay interest due;

Next, to pay principal due; and

Last, to pay any late charges due under the Nate.

NEW YORK - Single Family - Fanale Mac/Freddic Mac UNIFORM INSTRUMENT Initials: J - iC =
FINMA3033 (10/91) P f a
Newe 7 FO A i

a

 

 
_Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 12 of 43

‘
.

4, BORROWER'S OBLIGATION TO PAY CHARGES, ASSESSMENTS AND CLAIMS

I will pay all taxes, assessments, water frontage charges and other similar charges, sewer rents, and any other charges
and fines that may be imposed on the Property and that may be superior to this Security Instrument. I will also make
payments due under my lease if I am a tenant on the Property and I will pay ground rents (if any) due on the Property. J will
do this either by making the payments to Lender that are described in Paragraph 2 above or, if I am not required to make
payments under Paragraph 2, by making the payments on time to the person owed them. (In this Security Instrument, the
word "person" means any person, organization, governmental authority or other party.) If I make direct payments, then
promptly after making any of those payments I will give Lender a receipt which shows that I have done so. If I make
payment to Lender under Paragraph 2, I will give Lender all notices or bills that I receive for the amounts due under this
Paragraph 4,

I will promptly pay or satisfy all liens against the Property that may be superior to this Security Instrument, However,
this Security Instrument does not require me to satisfy a superior lien if: (A) I agree, in writing, to pay the obligation which
gave rise to the superior lien and Lender approves the way in which I agree to pay that obligation; or (B) in good faith, I
argue or defend against the superior lien in a lawsuit so that, during the lawsuit, the superior lien may not be enforced; or
(C) I secure from the holder of that other lien an agreement, approved in writing by Lender, that the lien of this Security
Instrument is superior to the lien held by that person. If Lender determines that any part of the Property is subject to a
superior lien, Lender may give Borrower a notice identifying the superior lien, Borrower shall pay or satisfy the superior
lien or take one or more of the actions set forth above within 10 days of the giving of notice.

5. BORROWER'S OBLIGATION TO MAINTAIN HAZARD INSURANCE OR PROPERTY INSURANCE

I will obtain hazard or property insurance to cover all buildings and other improvements that now are or in the future
will be located on the Property. The insurance must cover loss or damage caused by fire, hazards normally covered by
"extended coverage" hazard insurance policies and other hazards for which Lender requires coverage, including floods and
flooding. The insurance must be in the amounts and for the periods of time required by Lender. I may choose the insurance
company, but my choice is subject to Lender's approval. Lender may not refuse to approve my choice unless the refusal is
reasonable. If I do not maintain the insurance coverage described above, Lender may obtain insurance coverage to protect
Lender's rights in the Property in accordance with Paragraph 7 below.

All of the insurance policies and renewals of those policies must include what is known as a "standard mortgage clause"
to protect Lender. The form of all policies and renewals must be acceptable to Lender. Lender will have the right to hold the
policies and renewals. If Lender requires, I will promptly give Lender all receipts of paid premiums and renewal notices that
I receive.

If there is a loss or damage to the Property, I will promptly notify the insurance company and Lender. If I do not
promptly prove to the insurance company that the loss or damage occurred, then Lender may do so.

The amount paid by the insurance company is called "proceeds." The proceeds will be used to repair or to restore the
damaged Property unless: (A) it is not economically feasible to make the repairs or restoration; or (B) the use of the
proceeds for that purpose would lessen the protection given to Lender by this Security Instrument; or (C) Lender and I have
agreed in writing not to use the proceeds for that purpose. If the repair or restoration is not economically feasible or if it
would lessen Lender's protection under this Security Instrument, then the proceeds will be used to reduce the amount that I
owe to Lender under the Note and under this Security Instrument. If any of the proceeds remain after the amount that I owe
to Lender has been paid in full, the remaining proceeds will be paid to me.

If I abandon the Property, or if I do not answer, within 30 days, a notice from Lender stating that the insurance
company has offered to settle a claim, Lender may collect the proceeds. Lender may use the proceeds to repair or restore the
Property or to pay the Sums Secured. The 30-day period will begin when the notice is given.

If any proceeds are used to reduce the amount of principal which I owe to Lender under the Note, that use will not delay
the due date or change the amount of any of my monthly payments under the Note and under Paragraphs 1 and 2 above.
However, Lender and I may agree in writing to those delays or changes.

If Lender acquires the Property under Paragraph 21] below, all of my rights in the insurance policies will belong to
Lender. Also, all of my rights in any proceeds which are paid because of damage that occurred before the Property is
acquired by Lender or sold will belong to Lender. However, Lender's rights in those proceeds will not be greater than the
Sums Secured immediately before the Property is acquired by Lender or sold.

6. BORROWER'S OBLIGATIONS TO OCCUPY THE PROPERTY, TO MAINTAIN AND PROTECT THE
PROPERTY, AND TO FULFILL ANY LEASE OBLIGATIONS; BORROWER'S LOAN APPLICATION

(A) Borrower's Obligations to Occupy the Property

I will occupy the Property and use the Property as my principal residence within sixty days after I sign this Security
Instrument. I will continue to occupy the Property and to use the Property as my principal residence for at least one year.
The one-year period will begin when I first occupy the Property. However, I will not have to occupy the Property and use
the Property as my principal residence within the time frames set forth above if Lender agrees in writing that I do not have
to do so. Lender may not refuse to agree unless the refusal is reasonable. I also will not have to occupy the Property and use
the Property as my principal residence within the time frames set forth above if extenuating circumstances exist which are
beyond my control.

(B) Borrower's Obligations to Maintain and Protect the Property

I will keep the Property in good repair. I will not destroy, damage or harm the Property, and I will not allow the
Property to deteriorate.

I will be "in default" under this Security Instrument if I fail to keep any promise or agreement made in this Security
Instrument. I also will be in default under this Security Instrument if any civil or criminal action or proceeding for
"forfeiture" (that is, a legal action or proceeding to require the Property, or any part of the Property, to be given up) is
begun and Lender determines, in good faith, that this action or proceeding could result in a court ruling (i) that would
require forfeiture of the Property or (ii) that would materially impair the lien of this Security Instrument or Lender's rights
in the Property. I may correct the default by obtaining a court ruling that dismisses the legal action or proceeding, if Lender
determines, in good faith, that this court ruling prevents forfeiture of my interests in the Property and also prevents any
material impairment of (i) the lien created by this Security Instrument or (ii) Lender's rights in the Property. If I correct the
default, I will haye the right to have enforcement of this Security Instrument discontinued, as provided in Paragraph 18

below, even if Lender has required immediate payment in full. \
Initials: LN .

NEW YORK - Single Family - Fannie Mac/Freddle Mac UNIFORM INSTRUMENT

FNMA3033 (10/91) :
Taen 4 tO
AK.
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 13 of 43

woe
‘

(C) Borrower's Obligations to Fulfill Any Lease Obligations

If I do not own but am a tenant on the Property, I will fulfill all my obligations under my lease. I also agree that, if I
acquire the fee title to the Property, my lease interest and the fee title will not merge unless Lender agrees to the merger in
writing,

(D) Borrower's Loan Application

If, during the application process for the loan that I promise to pay under the Note, I made false or inaccurate statements
to Lender about information important to Lender in determining my eligibility for the loan, Lender will treat my actions as a
default under this Security Instrument. False or inaccurate statements about information important to Lender would include a
misrepresentation of my intentions to occupy the Property as a principal residence. This is just one example of a false or
inaccurate statement of important information. Also, if during the loan application process I failed to provide Lender with
information important to Lender in determining my eligibility for the loan, Lender will treat this as a default under this
Security Instrument.

7, LENDER'S RIGHT TO PROTECT ITS RIGHTS IN THE PROPERTY

Tf: (A) I do not keep my promises and agreements made in this Security Instrument, or (B) someone, including me,
begins a legal proceeding that may significantly affect Lender's rights in the Property (such as a legal proceeding in
bankruptcy, in probate, for condemnation or forfeiture, or to enforce laws or regulations), Lender may do and pay for
whatever is necessary to protect the value of the Property and Lender's rights in the Property. Lender's actions may include
appearing in court, paying reasonable attorneys! fees and entering on the Property to make repairs. Although Lender may
take action under this Paragraph 7, Lender does not have to do so.

I will pay to Lender any amounts, with interest, which Lender spends under this Paragraph 7. I will pay those amounts
to Lender when Lender sends me a notice requesting that I do so. I will also pay interest on those amounts at the Note rate,
Interest on each amount will begin on the date that the amount is spent by Lender. However, Lender and I may agree in
writing to terms of payment that are different from those in this paragraph. This Security Instrument will protect Lender in
case I do not keep this promise to pay thase amounts with interest,

8. MORTGAGE INSURANCE

If Lender required mortgage insurance as a condition of making the loan that I promise to pay under the Note, I will pay
the premiums for the mortgage insurance. If, for any reason, the mortgage insurance coverage lapses or ceases to be in
effect, I will pay the premiums for substantially equivalent mortgage insurance coverage. However, the cost of this mortgage
insurance coverage must be substantially equivalent to the cost to me of the previous mortgage insurance coverage, and the
alternate mortgage insurer must be approved by Lender.

If substantially equivalent mortgage insurance coverage is not available, Lender will establish a "loss reserve" as a
substitute for the mortgage insurance coverage. I will pay to Lender each month an amount equal to one-twelfth of the yearly
mortgage insurance premium (as of the time the coverage lapsed or ceased to be in effect). Lender will retain these
payments, and will use these payments to pay for losses that the mortgage insurance would have covered, Lender may
choose to no longer require loss reserve payments, if mortgage insurance coverage again becomes available and is obtained.
The mortgage insurance coverage must be in the amount and for the period of time required by Lender. The Lender must
approve the insurance company providing the coverage.

I will pay the mortgage insurance premiums, or the loss reserve payments, until the requirement for mortgage insurance
ends according to my written agreement with Lender or according to law. Lender may require me to pay the premiums, or
the loss reserve payments, in the manner described in Paragraph 2 above.

9. LENDER'S RIGHT TO INSPECT THE PROPERTY

Lender, and others authorized by Lender, may enter on and inspect the Property. They must do so in a reasonable
manner and at reasonable times. Before or at the time an inspection is made, Lender must give me notice stating a reasonable
purpose for the inspection.

10. AGREEMENTS ABOUT CONDEMNATION OF THE PROPERTY

A taking of property by any governmental authority by eminent domain is known as "condemnation." I give to Lender
my right: (A) to proceeds of all awards or claims for damages resulting from condemnation or other governmental taking of
the Property; and (B) to proceeds from a sale of the Property that is made to avoid condemnation, All of those proceeds will
be paid to Lender.

If all of the Property is taken, the proceeds will be used to reduce the Sums Secured. If any of the proceeds remain after

the amount that I owe to Lender has been paid in full, the remaining proceeds will be paid to me.
Unless Lender and I agree otherwise in writing, if only a part of the Property is taken, and the fair market value of the
Property immediately before the taking either is equal to, or greater than, the amount of the Sums Secured immediately
before the taking, the amount that I owe to Lender will be reduced only by the amount of proceeds multiplied by a fraction.
That fraction is as follows: (A) the total amount of the Sums Secured immediately before the taking, divided by (B) the fair
market value of the Property immediately before the taking. The remainder of the proceeds will be paid to me.

Unless Lender and I agree otherwise in writing or unless the law requires otherwise, if only a part of the Property is
taken, and the fair market value of the Property immediately before the taking is less than the amount of the Sums Secured
immediately before the taking, the proceeds will be used to reduce the Sums Secured.

If I abandon the Property, or if I do not answer, within 30 days, a notice from Lender stating that a governmental
authority has offered to make a payment or to settle a claim for damages, Lender has the authority to collect the proceeds.
Lender may then use the proceeds to repair or restore the Property or to reduce the Sums Secured. The 30-day period will
begin when the notice is given.

If any proceeds are used to reduce the amount of principal which I owe to Lender under the Note, that use will not delay
the due date or change the amount of any of my monthly payments under the Note and under Paragraphs | and 2 above.
However, Lender and I may agree in writing to those delays or changes.

11. CONTINUATION OF BORROWER'S OBLIGATIONS AND OF LENDER'S RIGHTS

(A) Borrower's Obligations

Lender may allow a person who takes over my rights and obligations to delay or to change the amount of the monthly
payments of principal and interest due under the Note or under this Security Instrument. Even if Lender does this, however,
that person and I will both still be fully obligated under the Note and under this Security Instrument.

NEW YORK - Single Fomily - Fannic MaciFreddle Mac UNIFORM INSTRUMENT Initials: ¢ ‘ \
FNMA3033 (10/91)
Pape 5 af 8 I K
 

 

_Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 14 of 43

,

Lender may allow those delays or changes for a person who takes over my rights and obligations, even if Lender is
requested not to do so, Lender will not be required to bring a lawsuit against such a person for not fulfilling obligations
under the Note or under this Security Instrument, even if Lender is requested to do so.

(B) Lender's Rights

Even if Lender does not exercise or enforce any right of Lender under this Security Instrument or under the law, Lender
will still have all of those rights and may exercise and enforce them in the future. Even if Lender obtains insurance, pays
taxes, or pays other claims, charges or liens against the Property, Lender will have the right under Paragraph 21 below to
demand that I make immediate payment in full of the amount that I owe to Lender under the Note and under this Security
Instrument.

12. OBLIGATIONS OF BORROWER AND OF PERSONS TAKING OVER BORROWER'S RIGHTS OR
OBLIGATIONS

Any person who takes over my rights or obligations under this Security Instrument will have all of my rights and will be
obligated to keep all of my promises and agreements made in this Security Instrument. Similarly, any person who takes over
Lender's rights or obligations under this Security Instrument will have all of Lender's rights and will be abligated to keep all
of Lender's agreements made in this Security Instrument.

If more than one person signs this Security Instrument as Borrower, each of us is fully obligated to keep all of
Borrower's promises and obligations contained in this Security Instrument, Lender may enforce Lender's rights under this
Security Instrument against each of us individually or against all of us together. This means that any one of us may be
required to pay all of the Sums Secured. However, if one of us does not sign the Note: (A) that person is signing this
Security Instrument only to give that person's rights in the Property to Lender under the terms of this Security Instrument;
and (B) that person is not personally obligated to pay the Sums Secured; and (C) that person agrees that Lender may agree
with the other Borrowers to delay enforcing any of Lender's rights or to modify or make any accommodations with regard to
the terms of this Security Instrument or the Note without that person's consent.

13. LOAN CHARGES

If the loan secured by this Security Instrument is subject to a law which sets maximum loan charges, and that law is
finally interpreted so that the interest or other loan charges collected or to be collected in connection with the loan exceed
permitted limits: (A) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted
limit, and (B) any sums already collected from Borrower which exceeded permitted limits will be refunded to Borrower.
Lender may choose to make this refund by reducing the principal owed under the Note or by making a direct payment to
Borrower. If a refund reduces principal, the reduction will be treated as a partial prepayment without any prepayment charge
under the Note.

14. NOTICES REQUIRED UNDER THIS SECURITY INSTRUMENT

Any notice that must be given to me under this Security Instrument will be given by delivering it or by mailing it by
first class mail unless applicable law requires use of another method. The notice will be addressed to me at the address stated
in the section above titled "Description of the Property." A notice will be given to me at a different address if 1 give Lender
a notice of my different address. Any notice that must be given to Lender under this Security Instrument will be given by
mailing it to Lender's address stated in subparagraph (C) of the section above titled "Words Used Often In This Document. "
A notice will be mailed to Lender at a different address if Lender gives me a notice of the different address, A notice
required by this Security Instrument is given when it is mailed or when it is delivered according to the requirements of this
Paragraph 14 or of applicable law.

15. LAW THAT GOVERNS THIS SECURITY INSTRUMENT

This Security Instrument is governed by federal law and the law that applies in the place where the Property is located.
If any term of this Security Instrument or of the Note conflicts with the law, all other terms of this Security Instrument and
of the Note will still remain in effect if they can be given effect without the conflicting term. This means that any terms of
this Security Instrument and of the Note which conflict with the law can be separated from the remaining terms, and the
remaining terms will still be enforced,

16. BORROWER'S COPY

I will be given one conformed copy of the Note and of this Security Instrument.

17. AGREEMENTS ABOUT LENDER'S RIGHTS IF THE PROPERTY IS SOLD OR TRANSFERRED

Lender may require immediate payment in full of all Sums Secured by this Security Instrument if all or any part of the
Property, or if any right in the Property, is sold or transferred without Lender's prior written permission. Lender also may
require immediate payment in full if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural
person. However, Lender shall not require immediate payment in full if this is prohibited by federal law on the date of this
Security Instrument.

If Lender requires immediate payment in full under this Paragraph 17, Lender will give me a notice which states this
requirement. The notice will give me at least 30 days to make the required payment, The 30-day period will begin on the
date the notice is mailed or delivered. If I do not make the required payment during that period, Lender may act to enforce
its rights under this Security Instrument without giving me any further notice or demand for payment.

18. BORROWER'S RIGHT TO HAVE LENDER'S ENFORCEMENT OF THIS SECURITY INSTRUMENT
DISCONTINUED

Even if Lender has required immediate payment in full, I may have the right to have enforcement of this Security
Instrument discontinued, I will have this right at any time before sale of the Property under any power of sale granted by
this Security Instrument or at any time before a judgment has been entered enforcing this Security Instrument if I meet the
following conditions:

(A) I pay to Lender the full amount that then would be due under this Security Instrument and the Note as if immediate

payment in full had never been required; and

(B) I correct my failure to keep any of my other promises or agreements made in this Security Instrument; and

(C) I pay all of Lender's reasonable expenses in enforcing this Security Instrument including, for example, reasonable

attomeys' fees; and

(D) I do whatever Lender reasonably requires to assure that Lender's rights in the Property, Lender's rights under this

Security Instrument, and my obligations under the Note and under this Security Instrument continue unchanged,

NEW YORK - Single Family - Fannie Mae/Freddle Mac UNIFORM INSTRUMENT Initials: , a IC -
FNMA3033 (10/91) :

Page 6 of 8

# 7

 

 
 

 

Case /:19-cv-08403-VB Document 17-1 Filed TI715/1I9" Page 15 of 43

IfT fulfill all of the conditions in this Paragraph 18, then the Note and this Security Instrument will remain in full effect
as if immediate payment in full had never been required. However, I will not have the right to have Lender's enforcement of
this Security Instrument discontinued if Lender has required immediate payment in full under Paragraph 17 above.

19. NOTE HOLDER'S RIGHT TO SELL THE NOTE OR AN INTEREST IN THE NOTE; BORROWER'S RIGHT
TO NOTICE OF CHANGE OF LOAN SERVICER

The Note, or an interest in the Note, together with this Security Instrument, may be sold one or more times, I may not
receive any prior notice of these sales.

The entity that collects my monthly payments due under the Note and this Security Instrument is called the "Loan
Servicer." There may be a change of the Loan Servicer as a result of the sale of the Note; there also may be one or more
changes of the Loan Servicer unrelated to a sale of the Note. The law requires that I be given written notice of any change of
the Loan Servicer. The written notice must be given in the manner required under Paragraph 14 above and under applicable
law. The notice will state the name and address of the new Loan Servicer, and also tell me the address to which I should
make my payments. The notice also will contain any other information required by the law.

20. CONTINUATION OF BORROWER'S OBLIGATIONS TO MAINTAIN AND PROTECT THE PROPERTY

The federal laws and the laws of the jurisdiction where the Property is located that relate to health, safety or
environmental protection are called "Environmental Laws." I will not do anything affecting the Property that violates
Environmental Laws and I will not allow anyone else to do so.

Environmental Laws classify certain substances as toxic or hazardous. There are other substances that are considered
hazardous for purposes of this Paragraph 20. These are gasoline, kerosene, other flammable or toxic petroleum products,
toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials.
The substances defined as toxic or hazardous by Environmental Laws and the substances considered hazardous for purposes
of this Paragraph 20 are called "Hazardous Substances."

I will not permit Hazardous Substances to be present on the Property. I will not use or store Hazardous Substances on
the Property, and I will not allow anyone else to do so. I also will not dispose of Hazardous Substances on the Property, or
release any Hazardous Substance on the Property, and I will not allow anyone else to do so. However, I may permit the
presence on the Property of small quantities of Hazardous Substances that are generally recognized as appropriate for normal
residential use and maintenance of the Property, and I may use or store these small quantities on the Property. In addition,
unless the law requires removal or other action, the buildings, the improvements and the fixtures on the Property are
permitted to contain asbestos and asbestos-containing materials if the asbestos and asbestos-containing materials are
undisturbed and "non-friable" (that is, not easily crumbled by hand pressure).

If I know of any investigation, claim, demand, lawsuit or other action by the government or by a private party involving
the Property and any Hazardous Substance or Environmental Laws, I will promptly notify the Lender in writing. If the
government notifies me (or I otherwise learn) that it is necessary to remove a Hazardous Substance affecting the Property or
to take other remedial actions, I will promptly take all necessary remedial actions as required by Environmental Laws.

21, LENDER'S RIGHTS If BORROWER FAILS TO KEEP PROMISES AND AGREEMENTS

Except as provided in Paragraph 17 above, if all of the conditions stated in subparagraphs (A), (B) and (C) of this
Paragraph 21 are met, Lender may require that I pay immediately the entire amount then remaining unpaid under
the Note and under this Security Instrument. Lender may do this without making any further demand for payment.
This requirement is called "immediate payment in full."

Tf Lender requires immediate payment in full, Lender may bring a lawsuit to take away all of my remaining
rights in the Property and haye the Property sold. At this sale Lender or another person may acquire the Property.
This is known as "foreclosure and sale." In any lawsuit for foreclosure and sale, Lender will have the right to collect
all costs and disbursements and additional allowances allowed by law and will have the right to add all reasonable
attorneys' fees to the amount I owe Lender, which fees shall become part of the Sums Secured.

Lender may require immediate payment in full under this Paragraph 21 only if all of the following conditions are
met:

(A) I fail to keep any promise or agreement made in this Security Instrument, including the promises to pay when

due the Sums Secured.

(B) Lender sends to me, in the manner described in Paragraph 14 above, a notice that states:

(i) The promise or agreement that I failed to keep;

(ii) The action that I must take to correct that default;

(iii) A date by which I must correct the default. That date must be at least 30 days from the date on which
the notice is given;

(iv) That if I do not correct the default by the date stated in the notice, Lender may require immediate
payment in full, and Lender or another person may acquire the Property by means of foreclosure and
sale;

(v) That if I meet the conditions stated in Paragraph 18 above, I will have the right to have Lender's
enforcement of this Security Instrument discontinued and to have the Note and this Security Instrument
remain fully effective as if immediate payment in full had never been required; and

(vi) That I have the right in any lawsuit for foreclosure and sale to. argue that I did keep my promises and
agreements under the Note and under this Security Instrument, and to present any other defenses that I
may have.

(C) I do not correct the default stated in the notice from Lender by the date stated in that notice.

22. LENDER'S OBLIGATION TO DISCHARGE THIS SECURITY INSTRUMENT

When Lender bas been paid all amounts due under the Note and under this Security Instrument, Lender will discharge
this Security Instrument by delivering a certificate stating that this Security Instrument has been satisfied. I will not be
required to pay Lender for the discharge, but I will pay all costs of recording the discharge in the proper official records.

NEW YORK - Single Family - Fannie Mac/Freddle Mac UNIFORM INSTRUMENT Initials: ; IC
FNMA3033 (10/91) rs
Naas 7250 4 hw

 

 
 

 

Case /:19-Cv-004035-VB Document i/-I Filed 11/15/19 Page 16 of 45

.

23. AGREEMENTS ABOUT NEW YORK LIEN LAW

I will receive all amounts lent to me by Lender subject to the trust fund provisions of Section 13 of the New York Lien
Law. This means that if, on the date this Security Instrument is recorded, construction or other work on any building or
other improvement located on the Property has not been completed for at least four months, I will: (A) hold all amounts
which I receive and which I have a right to receive from Lender under the Note as a "trust fund"; and (B) use those amounts
to pay for that construction or work before I use them for any other purpose. The fact that I am holding those amounts as a
“trust fund" means that for any building or other improvement located on the Property I have a special responsibility under
the law to use the amount in the manner described in this Paragraph 23.

24. RIDERS TO THIS SECURITY INSTRUMENT
If one or more riders are signed by Borrower and recorded together with this Security Instrument, the promises and
agreements of each rider are incorporated as a part of this Security Instrument. [Check applicable box(es)]

[¥] Adjustable Rate Rider [| Condominium Rider [| Planned Unit Development Rider
[| 1-4 Family Rider [] Graduated Payment Rider [| Biweekly Payment Rider
[] Balloon Rider [_] Rate Improvement Rider [| Second Home Rider

[*] Other(s) [specify] LEGAL DESCRIPTION

BY SIGNING BELOW, I accept and agree to the promises and agreements contained in pages | through 10 of this
Security Instrument and in any rider(s) signed by me and recorded with it.

Atl Yanks

ANN L. KUHL + Borrower

Ap yl (\ onal Han CL CA, (Seal)

4 ATHAN A. KUHL a Borrower

 

 

 

(Seal)
» Borrower
(Seal)
- Borrower
(Space Below This Line For Acknowledgement]
STATE OF NEW YORK )
NY ) SS:

COUNTY OF D utthe sy )

Onthe 315T day of JULY in the year 2003 before me, the undersigned, a

notary public in and for said state, personally appeared
ANN L. KUHL AND JONATHAN A. KUHL

personallytknown-to. me or proved to me on tl i atisfactory evidence to the the individual(s) whose name(s) isifre)
subscribed to the within instrument and acknowledged to me that he/shedthey executed the same in his/her/tiien?

capacity(ies), and that by his/her(thep signature(s) on the instrument, the individual(s), or the person upon behalf of which

the individual(s) acted, executed the instrument.
GERALD W Yl)

POOL
3-3/-a 74 Nolxy Pe tae of New Yor
li Public

     
 
 
  

My Commission expires:

eet

 

  

 

NEW YORK - Single Fenilly - Fannie Mac/Freddie Mac UNIFORM INSTRUMENT

 

 
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 17 of 43

Loan No.@aD
ADJUSTABLE RATE RIDER

(LIBOR 6 Month Index (As Published In The Wall Street Journal) - Rate Caps)

THIS ADJUSTABLE RATE RIDER is made this 31ST dayof JULY, 2003 7
and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Trust or Security
Deed (the "Security Instrument") of the same date given by the undersigned (the "Borrower") to secure
Borrower's Adjustable Rate Note (the Note) to

HOMEOWNERS LOAN CORP.,
A DELAWARE CORPORATION

(the "Lender") of the same date and covering the property described in the Security Instrument and focated at:

115 SOUTH QUAKER LANE
HYDE PARK, NY 12538
[Property Address]

THE NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN THE
INTEREST RATE AND THE MONTHLY PAYMENT. THE NOTE LIMITS THE
AMOUNT THE BORROWER'S INTEREST RATE CAN CHANGE AT ANY ONE TIME
AND THE MAXIMUM RATE THE BORROWER MUST PAY.

ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and agree as follows:

A. INTEREST RATE AND MONTHLY PAYMENT CHANGES
The Note provides for an initial interest rateof 11.400 %. The Note provides for changes
in the interest rate and the monthly payments, as follows:

4. INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates

The interest rate I will pay may change on AUGUST 5 , 2005 , and on that day every
6th month thereafter. Each date on which my interest rate could change is called a "Change Date."

(B) The Index

Beginning with the first Change Date, my interest rate will be based on an Index. The "Index" is the average
of interbank offered rates for 6 month U.S, dollar-denominated deposits in the London market ("LIBOR"), as
published in The Wall Street Journal, The most recent Index figure available as of the first business day of the
month immediately preceding the month in which the Change Date occurs is called the "Current Index."

If the Index is no longer available, the Note Holder will choose a new index that is based upon comparable
information, The Note Holder will give me notice of this choice.

(C) Calculation of Changes

Before cach Change Date, the Note Holder will calculate my new interest rate by adding

TEN AND 15 / 100 percentage point(s)
( 10.150 %) to the Curent Index. The Note Holder will then round the result of this addition up to
the nearest one-eighth of one percentage point (0.125%). Subject to the limits stated in Section 4(D) below, this
rounded amount will be my new interest rate until the next Change Date.

The Note Holder will then determine the amount of the monthly payment that would be sufficient to repay the
unpaid principal that I am expected to owe at the Change Date in full on the Maturity Date at my new interest rate
in substantially equal payments. The result of this calculation will be the new amount of my monthly payment.

MULTISTATE ADJUSTADLE RATE RIDER - LIOR 6 MO INDEX (AS FUDLISHED IN THE WALL STREET JOURNAL) - Single Family « FNMA Uniform Instrunient
FNMA3138

Page | of 2

 C—
Ww
_ Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 18 of 43

oe ‘

« ¥
oa

4 “

() Limits on Interest Rate Changes

The interest rate I am required to pay at the first Change Date will not be greater than 13.400 %
or less than 11.400 %. Thereafter, my interest rate will never be increased or decreased on
any single Change Date by more than ONE

percentage point(s)( 1.000 %) from the rate of interest I
have been paying for the preceding 6 months. My interest rate will never be greater than
17.400 %, nor less than 11.400 %.

(E) Effective Date of Changes

My new interest rate will become effective on each Change Date. I will pay the amount of my new monthly
payment beginning on the first monthly payment date after the Change Date until the amount of my monthly
payment changes again,

(@) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my interest rate and the amount of my
monthly payment before the effective date of any change. The notice will include information required by law to
be given me and also the telephone number of a person who will answer any question I may have regarding the
notice.

B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER
Uniform Covenant 17 of the Security Instrument is amended to read as follows:

Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
interest in it is sold or transferred (or if a beneficial interest in Borrower is sold or transferred and Borrower is not
a natural person) without Lender's prior written consent, Lender may, at its option, require immediate payment in
full of all sums secured by this Security Instrument, However, this option shall not be exercised by Lender if
exercise is prohibited by federal law as of the date of this Security Instrument, Lender also shall not exercise this
option if: (a) Borrower causes to be submitted to Lender information required by Lender to evaluate the intended
transferee as if a new loan were being made to the transferee; and (b) Lender reasonably determines that Lender's
security will not be impaired by the loan assumption and that the risk of a breach of any covenant or agreement in
this Security Instrument is acceptable to Lender.

To the extent permitted by applicable law, Lender may charge a reasonable fee as a condition to Lender's
consent to the loan assumption. Lender also may require the transferee to sign an assumption agreement that is
acceptable to Lender and that obligates the transferee to keep all the promises and agreements made in the Note
and in this Security Instrument. Borrower will continue to be obligated under the Note and this Security
Instrument uniess Lender releases Borrower in writing.

If Lender exercises the option to require immediate payment in full, Lender shall give Borrower notice of
acceleration. The notice shall provide a period of not less than 30 days from the date the notice is delivered or
mailed within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this Security
Instrument without further notice or demand on Borrower.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Adjustable

Rate Rider.
eal) Gon x Z ide UY (Seal)
+ Borrower

JONATHAN A. KUHL - Borrower ANN L. KUHL

 
 

   

(Seal) (Seal)

~ Borrower ~ Borrower

MULTISTATE ADJUSTABLE RATE RIDER - LIDOR 6 M10 INDEX (AS PUDLISHED IN THE WALL STREET JOURNAL) - Single Family - FNMA Uniform Instrument

FNMA3I38
Page 2 of 2
 

 

Case /:19-Cv-064035-VB Document i/-I Filed 117I5/1I9° Page IY or 4s

TRUE & CERTIFIED

EXHIBIT A

ALL THAT CERTAIN PROPERTY SITUATED IN THE TOWN OF HYDE PARK IN THE
COUNTY OF DUTCHESS AND STATE OF NEW YORK, BEING MORE FULLY
DESCRIBED IN A FEE SIMPLE DEED DATED 01/15/1992 AND RECORDED
04/15/1992, AMONG THE LAND RECORDS OF THE COUNTY AND STATE SET
FORTH ABOVE, IN LIBER 1910 PAGE 351.

TAX PARCEL IDS: 3200-6264-02-590558

Par

 

ul, 100

 
Case 7:19-cv-08403-VB Document 17-1 Fited 11/45/48 Page 26 0f43-—______—_—_

 

SS
he Ss es

DUTCHESS COUNTY CLERK RECORDING PAGE

RECORD & RETURN TO:

 

 

 

HOUSEHOLD MORTGAGE SERVS

577 LAMONT RD

PO BOX 1247

ELMHURST IL 60126

 

RECEIVED FROM: HSBC BANK USA
ASSIGNOR: HOMROWNERS LOAN CORP

RECORDED: 07/16/2004
AT: 12:33:56

DOCUMENT #: 01 2004 2254A

ASSIGNEE: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS .

RECORDED IW: ASSIGN. OF MORTGAGE —
ORIG MORTGAGOR: KUHL ANN L

a ___ EXAMINED AND CHARGED AS FOLLOWS:
RECORDING CHARGE: 36.59

‘‘praaeed cw taciee 3
O¢f 363

**# DO NOT DETACH THIS
as =6PAGE
*e* THIS IS NOT A BILL

COUNTY CLERK BY: MOE /
RECBIPT NO: RE1995
BATCH RECORD: AOOQ15S

 

 

- natal Doc #: 01200422544 Printed Page 1 of 3

 
Case 7:19-cv-08403-VB Document 17-1 - Fited-i1/15/t9- -Page 2t of43———____—

 

aeesee Sa HE,

CER, :
' OF MORTGAGE/SECURITY DEED

By Corporation or sag ai
FOR VALUABLE CONSIDERATION,
HOMEORHERS LOAN

: os z
A DELAWARE CORPORATION : : * ender the laws of wee Hee MF kh 2 at ok

Bee ovoe tee LAMAR set ote sPaany, * Walgett nen Cutlass eeakiy Wacistgge nd eeaeee

’ Ragietration Syelarm, fn, 5

Se ee ‘Viento, » Assignee (whether
one or mare), Aig’ nee in th Mariage Senahy Notices betes suL 32, 2003 exccuted by
ARK L. KUHL, A SINGLE WOMAN AND JONATHAN A. KUEL, A SINGLE MAN

Bh Sart Bla (or fn Book = of = Pee in the Office: of the
(Coany Beconte) Regatra of Ties) of DUCHESS County, i
described herent ot

Beever? «a*

Hoop bot 224, 25>0D

MORE COMMONLY KNOWN AS;

115 SOUTH QUARER LANE eS os & be mete a
HYDE PARK, NY 12538 - ome eth he morgage marist,
‘Capes Amigmee af Mereapthenaney eal +05) miei

 

natal Doc #: 01200422544 Printed Page 2 of 3

 
Case 7:19-cv-08403-VB Document 17-1 Fited tits/is Page 22 of43-

TOGETHER wich dhe note or notes therein described ar ecferred to, Ube money due and to botome duc thereon with Interest,
god all rights scermed or in acoros under said Real Extace Moctgage/Security Deed.

(There ke No Corporic Seal)

 

’ STATE OF ff.
see i

“oat ssc py Chuty 8003 - es a «rie |

Shawn Aes |

Pessocally known to me to be the dvty authorized agent of the ASSIGNOR and pecsanally known wo te to be be Sas
person whoce mame Is pubscribed to the fooegoing instrament, eppesred before me this day in person snd scknowiedged chat
is such daly sutbortzed agent of the ASSIGNOR 2s a free and voluntary act, end as a froe and woluntary wt aad sssignment

of exid ASSIGNOR, foc he ases end purposes therein act forth,
Ayigtiolfad

My Coomisice Emin= Ol. OS”

 

(Coparnar Aas ef Khargegeteceriey Dol 7K Pepe

 

 

 

natal Doc #: 0120042254 4:Printed Page 3 of 3

 
Case 7:19-cv-08403-VB° Document 17-1 ited tt/t5/ts Page 23 of 33-—_—_____

 

DUTCHESS COUNTY CLERK RECORDING PAGE:

s RECORD G RETURN TO:

 

- — RECORDED: 09/06/2006
HSBC MORTGAGE SERVS

577 LAMONT RD AT: 13:26:03
ELMHURST

TL 60126
_ DOCUMENT #: 01 2006 1827A

‘ Mae gan te

 

 

 

Pag 2

RECEIVED FROM: PRIME TITLE SEARCH LLC
ASSIGNOR: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS
“ASSIGNEE: HOUSEHOLD PINANCE REALTY CORP OF NY

RECORDED IN: . ASSIGN. OF MORTGAGE
ORIG MORTGAGOR: KUHL ANNL .- .

Le EXAMINED AND CHARGED AS FOLLOWS: oe wet
RECORDING CHARGE: ” 42.80 NUMBER OF PAGES: 5
, o¢g 363

*** DO ROT DETACH THIS
‘9% BAGE
*e* THIS IS NOT A BILL

 

 

natal Doc #: 0120061827A Printed Page 1 of 5

 

 

 
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 24 of 43

 

HYDE PARK, NY 12538

Addrese:
118 600TH QUAKER LANE

 

 

= ; : See
ASSIGNMENT OF MORTGAGE
Fox good and valuable consideration, the receipt and sofficiency of which ls hereby ack 4, Mortgage Ei. atc R.
shemale Cocoa eile 195 Rand, See Vers, Vu SE arty Sere
erty oa, tanya a salen, ati, covey, st over and delves coio Homchold Fimece Ranity Corporstion of New York, A
Corporation, whose aktrers[s $77 Lamant Raed, Eamhurst, IL, 68129, tho foBowing described mactgagn (the “Morigage"), together

 

i twith the catzin poomlsiory note(s) described therein (ihe "Note(s}"), togeilar with all rights chereia end theretn, all Hen eressed or aocorce

sere, sn ny wel inter Suc cr to becoane deter,
Stem of Recondation: . New York - ‘Recondiag Seitodiction DUTCHESS . a
Recording Books = ” Pare = “Document No: «01 2004 363
Reeonting Book2: Parc: Document Nod:
Recording Date: 01-07-2004 Recording Dute2: _- Certificate No: ‘
Orighal Mortzagorty. ANN L. KUHL. A SINGLE WOMAN AND JONATHAN A. KUHL, A SINGLE MAN
‘Origtal Mortgages: HOMEOWNERS LOAN CORPORATION

Date of Mortgage: 07-31-2003 ee

rag fc ,
Bick: 02. Let:
Eeeation: HYDE PARK 1s 19 south qunker Lape SACSSB

 

Sez attached for Previoes Assignment History if Reqotred _—
This exsigament it not subject wo Section 275 of the Real Propesty Law ms itis am Aasignencot with the Secondary Mortgage Market.

IN eas en eer pe cry by i Board of Directors ex by all or acer bn conse is Lestanect to be exccted
this 68/23/2006 .

by fits daly mathorized officer(s), representative(s) or Attomnoy.fs-Fect
ob

DATEOP TRANSFER: = £-[8. 2606

 

 

 

 

 

 

 

 

 

Larry Pettrone
‘Vice Presidecat
State of TL.
County of Cook,
On this dete OREN 2O06 bedoes me, the under gcd pessonally spyetmed Larry Pettrone, pecially known to me or peovad to ma
0a the basis of gatiefactory evidence in be the ledividerel(s) whose name(s) bs (are) sub Dm
paler besorerl rarer her peredly (es sek ath ae Hheie sigrenared on thet ths EncieichesXe), or the:
pom spen alot ls te editing end Gtenh tila) ma ach eppewscca bafore te
el SEAL
NOTARY Pusu
MY COMMAS DOES ee ! a
ASaid Uortgage wag6 Oem is: Moran ae E keetomic - ei “a
ie me aaa, “aise th 7 bocca} Boo Aas: "

 

nalal Doc #: 0120081827A Printed Page 2 of 5

 
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 25 of 43

natal Dac'#: 0120081827A Printed Page 3 of 5

 

PRIME TITLE SEARCH,LLC. .

 

, il lias cnn cine st So dines an hai ncgciniick

a ne mmaenyea Bars Dehent Comey New York, bounded and deseribed
as follows:

PARCEL 1

BEGINNING io theccuter oft stinewall 3 nis Natty fica pags be Wet it
of LG, Meraball 'a Land (now the Heary Kasther Estate) end

, RUNNING THENCE Nor 79 degre 0 inne Wes, is chains and COinks oh increta af

THENCE North 17 degrees 30 minutes Eest,2 chains to a stake driven ig the ground on the edge ofa
swamp end near a stream of wate; ~

THENCE North 69 degrees 45 minutes West, 1 chain and 24 links;

THENCE South 15 degrecs 45 rainutes West, 2 chains and 18 links to the center of the West ebutment
ofa barway;

THENCE North 79 degrees 30 minutes West, 7 chaing and 56 links to Thomas B. Kipp's lands (now
Charles Osika); .

THENCE along his (Osika’s) line South 0 degrees 30 minutes West, 15 chaing and 38 links to HB.
Marshall's {now Mark Wilcy's) lund;

THENCE in campany with seid Wiley’s line South 81 degrecs East, 1288.2 feet to a point at a comer
of a stonewall (the Northwest comer of Parcel No. 2 hereinafter described);

ee a LatniCtnn ee
Southwest corner of Frank Massold's land (formerty JG. Marshall);

THENCE doe North £4 chains and 95 Hoks along Measold’s to the polnt or place of BEGINNING.

 

 
Case 7:19-cv-08403-VB Document 17-1--Filed-t1/45/49--Page 26- ef 43-—————_—_——

 

ADVANTAGE TITLE AGENCY, INC.

SCHEDULEA .
DESCRIPTION - CONTINUED
BEGINNING at x point at the intersection of two stonewalls, said point being the Southtext comer f
Parcel 1 hereinabove desczibed, atid point being also the Southwest comer of land of Frank Massold;

THENCE along the center of a sanewall South 61
| oto nso degrees Rest, 285 Soet to point being the Northwest

TEEN Snes Wes 30.00 at ss ps ee Sent mca i pe

“TRRENGE Noh pes Wit 0 etme i ieen to the 3
Maigih or a point in center off stosiowall, xaid wall

{tien ens nR ad WASH Mail nies hie pofnt
a stonewall on the Southerly Ena of Parcel No. 1 afzresaid; SR

‘THENCE Easterly along said wall South 81 degrees Fast, 342 fret fo the point or place of BEGINNING,

 

natal Doc #: 0120061827A Printed Page 4 of 5

 

 
Case 7:19-cv-08403-VB Document 17-1. Filed 11/15/19 Page

natal Doc #: 01200618274 Printed Page 5 of 5

rot

>
t

 

ADVANTAGE TITLE AGENCY, INC.

SCHEDULE A. -
DESCRIPTION - CONTINUED

PARCEL 3

‘ "BEGINNING at a paint, atid point being the Soatheest camer of Parcel 2 hereinabove described, and”

RUNNING THENCE South 81 degrees Bast, 1000 fhet eas along the Southerly Kine of Clayton
Travis lands to a point; | ee ene

THENCE South 9 degrees West, 25.0 fest to a point; ;
pe ia BL degrees East, 550 feet more or less to « paint on the Westerly line of South Quaker

THENCE Southerly, along tha Westerly side of South Quaker Lane, 25.0 feet to a point;

THENCE North 81 degroes and parallel with course (c) 600 fect more or less along the Imus of Clayton
‘Travis to a point:

THENCE North 9 degrees East, 25 feet to a point;

TIUENCE in a Westerly direction North 81 degrees West parallel with course (a) 1000 feet to a point;

THENCE North 9 degrees Bast, 25 fect to the Southerly line of Parcel 2 hereinabove described:

THENCE along the Southerly Hine of said Parcel II South 81 degrees East, 25 fest more or lesa to the
point or place of BEGINNING.

TOGETHER. with an exsement and right of way over the premises of the party of the first part to the
North adjoining Parcel 3 hereinabove described, 25 feet along its entire length, through other lands of
(be partics of the first part and of premises now or formerly owned by Leomerd Goido and Marista
Guido, his wife (Liber 1089 Page 448 of conveyances, recorded in the Dutchess County Clerk’s Office
and dated the 19th day of October, 1962) to Quaker Lene for the purpose of ingress and egress for
pedestrian and vehicular traffic, id for ne other use or purpose, to Parcel 1 and 2 bercinabove described.

EXCEPTING AND RESERVING an casement and right of way to and for the parties of the first part,
their beirs and assigns forever, 25 feet wide in width, over and across the entire Parcel 3 hersinabove
described, from South Quaker Lane to the Eesterly site of the aforedescribed Parcel 2, for the purpose
of ingress and egress for pedestrian and vebiculer traffic, and the installation of utilities with the right
(not the obHyation } to construct, repair and maintain a Road thorean.

Premises known as 115 Soath Quaker Lane, Hyde Park, New York

 

O

£
l

A
a

cat
o ‘

 
Case 7:19-cv-08403-VB Document 17-1 Fed tt/t5/4t9—Page 2

‘Thns Reconied : t2an00
” Document #:01 2014 13024

 

 

 

» Original Mortgegor: KUHL ANN IL -

natal Doc #: 0120141302A.Printed Pages 1.0f 6

Modgagea :LSF8 MASTER PARTICIPATION TRUST

Recorded in : ASSIGNMENT of Mostgaga
Examined and Charged As FoRows :
Recording Change : e+ O50 "(Number of Pages :6

“ Do Not Detech This Page
™ This lo Not A Bal

aug!

 

Oate Reeonjed: 00252014 .

 
 

Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19°-Page-29-0f 43

natal Doc #: 0120141302A Printed Page 2 of 6

Whea Recorded Retrm to:
TD. Sexvicg

9000 W. Meiropolizen De, Suite
Ormge, CA 97368 ™ -

. 2465 320atT |

Spce Above This Line For
Prepared By: Brandi Colter Lesa Neanber:
MERS Min: Perec Di 135200.6264-02-550558-8000
Caliber Document IDF oO ‘ , 7

  
   
 

T OF MORTGAGE/DEED OF TRUST

CORPORA o teconded la
Book/Voleme or Liber No, = . Pagefolo = of Olllcisl Records inthe Conary Rocorders aia af DOTCHESSS
Couny. NY. describing lnad bereia ax: SEE ATTACHED "EXHIBIT A°

Propeny Addresses IS MELANIE WAY, HYDE PARK NY 12538
TOGETHER with the nore or motes theresa described or referred to, the money die mad to become due
thereon with Interest, aed all cights scorued oc to accrue onder said Deed of Tes, .

Dated his (3th day of Maret of 2014 3h HOUSEHOLD PIKANCE REALTY CORPORATION OF
: NEW YORK. OY CALIBER ROME LOANS, E6C_AS

2 Cig ATTORNEY IX FACT

Witness: Ort : .

al! Woo ( bf pee ‘

By: Mind] Hernzndex
County of Oklabame )
Sime of Oldahoms ) Tae Authorized Sigeatory

Oa March 13, 2014 befoce me, 8, Coulter, a Noury Public in and for Okishoma County, in che Sar of

Onishoma, personally Mindi Herwesder, personally kawwn proved the basis
ps ei acs pr ound enemy tam eee hy one

schnowledged to me that hefthethey concoved the seme in his/heritheir suthorized csperity, and thet by
hishenthew 35 oa the i te p (3), of the entity upoa bebalf of which the person(s}
acted, execuced the instrument.

Noun! Hane: B Cooker My Coorsision Expires: S/TAROIG
This Assignment ia oot subject op the requirements of Section Two Hencred Sereaty-Five of the Real
Propery Law becaute it is an astigement withia the sccondary mortgage market.”

—— Ce)

 

A op

 

 
Case 7:19-cv-08403-VB Document 17-1 Filed-11/15/19--Page

natal Doc #: 0120141302A,Printed Page 3 of 6

So las EXHIBIT A

“e cose 4, Be
Secthon 6254, Block 02 nod Lot S085
ALL that certain plot, pioce of parcel of land, with the buildings aad improvements theron erected,

situate, lying and being in tho Towrréf Hyde Park, Dutchess County, New Yori, bounded and descxibed
as follow: .

PARCEL

- BEGINNING in the center of's stonewall 3 binds Northealy ofa hickory septing etn the Wert bounds Z
ofJ.G. Marshall's Land (now the Heury Keclber Eetats) and

RUNNING THENCE North 79 degros 30 mines West, 15 chains wad 60 inka tothe intersection of
2 . ; f

THENCE North 17 degrees 30 ovioutes East, 2 chains to # stxke driven in the ground on the edge af a
swamp ed near a stream of water,

THENCE North £9 degrees 45 miaotes Wes, 1 oltsin andi 26 Riek,

‘THENCE Somh 15 Aegiees 4 minutes Weal, 2 ches md 18 Tinks to the center of the West sbatment
éfa barwsy,

THENCE Nowth 79 degrees 30 eainstes West, 7 chaing ad $6 Sa to Thonsas 5. Kipp's lands (now
Chastes Osike),

THENCE sloag his (Osika’s) line South 0 degrees 30 mimstes West, 15 chains and 38 Enks w ALB.
Marshall's (oow Mark Wiley’s) lands

‘THENCE in company with ssid Wa be sent Oo Gegrees East, [288-2 feet to 3 polnt at acomer
ofa esonewall (the Northwest comer of Pare] No. 2 hereinafter described},

caninuing South 81 degrees East, 342 feet to a point end comer af a stonewall boing the
Southwest comer of Fesolt Marsnid's tend (formerly J.G. Marshall);

‘SHENCE due North 14 chains and 95 Gaks along Macsold’s t (he point or ploce of BEGINNENG.

AO pf A2
VU UT FO

 

 
 

. Case 7:19-cv-08403-VB Document-+?-i1—ied44/1549—Page-310H43

“7
.

ADVANTAGE TITLE AGENCY, INC.

SCHEDULE A
DESCRIPTION - CONTINUED
site ‘ ‘ ts

PROCGNALOC at pola tt ntreecina of ive henna pcb ting on Soni eocer of
‘Parcel hereinabove described, sold point being also the Southwest comor of and of Prank Maseokt,

‘THENCE along the center of autaccwall South 1 degrees Eat, 335 Gort toa pont being tho Nonhwost
‘comer of ofher lands of Cisyton Travis;

THENCE South 9 degrees West, 30000 ft plat Stent croft prc

‘THENCE North 81 degrees Wert, 670 fier more ar less co» potor in the center offs stonewall, ssid wall
bordering the Ena of Mark Wiley"s property;

THENCE North along said Wiley North O degrees 30 minutes Wen, 303 fect more or fees bo a point in
a stonewall on the Southerly ne of Parcel No 1 afbresaid;

THENCE Easterly slong said wall South 81 degrees Basi, 342 feet to the point or place of BEGENNENL

natal Doc #: 0120141302 Printed Page 4 of 6

 

 
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 32 of 43 -

natal Doc #: 01201413024 Printed Page 5 of 6

a

ADVANTAGE TITLE AGENCY, INC
SCHEDULE A
DESCRIPTION -CONTINUED _
FARCEL3 E , : ve
BEGINNING at a pot, sud poral bemg Gre Southeast camer of Parcel 2 heremsbove descnbed, snd

RUNNING THENCE South 81 degroas East, 1000 feet more or less along the Sotiherly kns of Clayton

‘Travis lands to a point,
THENCE Sou 9 degrees Wet 25 0 fet pou,

THENCE South aI dogresa East, 550 foot more of less to a point on the Westorly line of South Quaker -
Lane, :

THENCE Southerly, along the Weneity nde of South Quaker Lane, 25 0 fect toa pow,
THENCE North 81 degyce and parle! wih cue) 600 ft morc fe slang the lds of Cyn

* Travers to @ point,

‘THENCE North 9 degrees East, 25 feet to m port,
THENCE ma Westerly direction North 81 dogrees Wen parsitel with coures {a) 1000 fort to a pomt,
THENCE Noth 9 degrees East, 25 fect to the Southerly hac of Parcel 2 heremabove descnbed,

TOES sory he Seated eel eel Sel Seegees Sa, 25 Som seme hese
pon or plsce of BEGINNING

TOGETHER with en excement and ght of way over tbe premmses of the party of the first part to the

North adjooing Parcel 3 beremsbore desonbed, 25 feet along sts entire length, throwgh other lads of

the parties of the firei part and of premrses now or formerly owned by Leonand Gado and Maneita
Gordo, tan wafe (Liber 1089 Page 44% of conveyances, recorded sn the Dutchess County Clerk's Office
end dated the 19th day of October, 1962) to Quaker Lane for te purpose of ingress ead egress for
podesinaa and velucular traffic, ead for na other use or pumpos, tp Peres} | and 2 heremabove descnbed

EXCEPTING AND RESERVING aa easement snd nglt of way ta and for the parwes of the first part,
there herrt and scngas forever, 75 feet wide in width, over and scroes (bs enore Parcel 3 hereinabove
deseuibod, from South Quaker Lane to the Eesterly mide of the aforedeconbed Parcel 2, for the purposs,
Of myress and egress for pod aod velucular traffic, and the enstelt of uiibbes with the aght
(not the obhgenoa ) to construct, repent end mamta a Road thereon

Premues known as L15 South Quaker Lase, Hyde Park, New York

 
Case 7:19-cv-08403-VB Document t7=1tFtectt/t5/t9— Page 33-6F43—_______—_—_

natal Doc #: 0120141302A Printed Page 6 of 6

EXHIBIT B

Mortgage recorded on 01/07/2004 Instrument # 01 2004 363 executed on 07/31/2003 for al
borrower Ann L Kuhl, A Single Women and Johathan A Kuhl, A Single Man and originated _
with Homeowners Loan Corporation.

Assignment of Mortgage reconted on 07/16/2004 Instrument #01 2004 22544 for Homeowners
Loan Corporation to Mortgage Electronic Registmtion Systems, Inc, (MERS). °

Assignment of Mortgage recorded on 09/06/2006 Instrument # 01 2006 18274 executed on .

03/18/2006 for Mortgage Elecironic Registration Systems, Inc, (MERS) to Household Finance :
Realty Corporntion of New York.

Assignment of Mostgage executed on (2/13/2014 for Household Finance Realty Corp or NY to
LE eer aga Tee, Aa creak aaa rea .

 

 
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 34 of 43

 

Dutchess County Clerk Recording Page

 

Record & Return To:
. Date Recorded: 2/14/2019
FIRST AMERICAN MORTGAGE SOLUTIONS . Time Recorded: = 10:22 AM
3 FIRST AMERICAN WAY Document #: 01-2019-50267A
SANTA ANA, CA 92707

 

 

 

- Received From: Simplifile

Assignor. LSF8 MASTER PARTICIPATION TRUST
Assignee: MTGLQ INVESTORS, L.P.

Recorded In: ASSIGNMENT OF MORTGAGE
Instrument Type: ASSN
Original Mortgagor: KUHL ANN L

Examined and Charged As Follows :

Recording Charge: $55.50 Number of Pages: 3

*“ Do Not Detach This Page
* This is Not A Bill

County Clerk By: SYS
Receipt #: 4665
Batch Record: 32

a

UOC =

 

 
 

 
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 35 of 43

=F

~ 8 2k “en

Recording Requested and Prepared By:

FIRST AMERICAN MORTGAGE SOLUTIONS
13301 Wireless Way

Oklahoma City, OK 73134

AMBER HARRIS

And When Recorded Mail To:
COLLATERAL DEPARTMENT
MERIDIAN ASSET SERVICES, INC.
3201 34TH STREET SOUTH, SUITE 310
ST. PETERSBURG, FL 33711

Space above for Recorder's use _‘ :

Customert: 10 AEG

ASSIGNMENT GF MORTGAGE

 

 

FOR VALUE RECEIVED, LSF8 MASTER PARTICIPATION TRUST, 13801 WIRELESS WAY,
OKLAHOMA CITY, OK 73134-0000, hereby assign and transfer to MTGLQ INVESTORS, L.P., 6011
CONNECTION DRIVE, IRVING, TX 75039-0000, all its right, title and interest in and to said Mortgage in
the amount of $224,250.00, recorded in the State of NEW YORK, County of DUT CHESS Official Records,
dated JULY 31, 2003 and recorded on JANUARY 07, 2004, as Instrument No. 01 2004 363, fu LIBER:
N/A, at Page No. N/A.

Executed by: ANN L KUHL, A SINGLE WOMAN AND JONATHAN A KUHL, A SINGLE MAN
(Original Mortgagor).

Original Mortgagee: HOMEOWNERS LOAN CORPORATION,

Property Address: 115 MELANIE WAY, HYDE PARK, NY¥ 12538-0000.

Assignments: “See attached Assignment Chain exhibit.”

The assignee is not acting as a nominee of the mortgagor and that the mortgage continues to secure a bonafide
obligation.

Date: APRIL 06, 2018
LSF8 MASTER PARTICIPATION TRUST, BY ITS TRUSTEE U.S. BANK TRUST, N.A.,. THROUGH

   
 

CALIBER HOME LOANS, INC., TTORNEY IN FACT FOR THE TRUSTEE
Power of Attorney Recorded on 09/ $ Instrument # 0220134710 In Book No. N/A At Page No. N/A In
the county of DUTCHESS.

mw thibeel

Mindi Céleman, Authorized Signatory

This Assignment is not subject to the requirements of new section 275 of the real property law because it is an
assignment with the secondary mortgage market.

 
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 36 of 43

Page 2
State of OKLAHOMA }
Countyof OKLAHOMA } ss.

On SPRIL 06, 2018 , before me, Amber S. Harris, a Notary Public, personally appeared Mindt Coleman :
who proved to me on the basis of satisfactory evidence to be the person(s) whos¢ name(s) is/are subscribed to
the within mstrument and acknowledged to me that he/she/they executed the same in his/her/their authorized
capacity(ies) and that by his/her/their sigaatnre(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument, and that such individual made such appearance before the
uadersigned in the City of OKlahema city , County of OKLAHOMA State of OKLAHOMA.

Witness ny band and official seal.

. (Notary Name): Amber S. B
My comunission expires: fos
LSF& MASTER PARTIC

EFATION TRUST and office located at 13801 WIRELESS WAY,
OKLAHOMA CITY, OK 73134-0000

  
  

 

    
 

 

  

Prepare By: AMBER HARRIS

 

 
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 37 of 43

 

Dutchess County Clerk Recording Page

 

Record & Retum To:
- Date Recorded: ~ 2/14/2019
FIRST AMERICAN MORTGAGE SOLUTIONS Time Bovorist 1AM *
_| SFIRST AMERICAN WAY Document #  . 01-2015-50268A.
_| SANTA ANA, CA 92707 :

 

 

 

Received From: Simplifile

Assignor. MTGLQ INVESTORS, LP.
Assignee: U.S. BANK TRUST NATIONAL ASSOCIATION

Recorded In: - ASSIGNMENT OF MORTGAGE
instrument Type: ASSN
Original Mortgagor: KUHL ANN L

Examined and Charged As Follows :

Recording Charge: - . $50.56 Number of Pages: 2

*** Do Not Detach This Page
*** This is Not A Bill

County Clerk By: SYS.
Receipt #: 4665 |
Batch Record: 32

Bradford Kendall
' County Clerk

 

   

 

 
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 38 of 43

NEW YORK

COUNTY OF DUTCHESS

LOAN Ni ‘
_’ WHEN RECORDED Mat. To; ATIN: ASSIGNMENT DepT.. RUSHMORE LOAN MANAGEMENT SERVICES LLC C/O First AMERICAN Morte —

SOLUTIONS, Luc, 1795 INTERNATIONAL Wav, IDAHO FALLS, ED 83402. Pi. (208) 528-9395:

SECTION: 6264 BLOCK:02 Lot: 590558

ASSIGNMENT OF MORTGAGE

FOR VALUE RECEIVED, MTGLQG- INVESTORS, L. P., located at 2001 ROSS AVENUE SUITE 2800, DALLAS, TX 751

. ASSIGNOR, without recourse does hereby assign and transfer unto U.S. BANK TRUST NATIONAL ASSOCIATION, N.
IN TTS INDIVIDUAL CAPACITY BUT SOLELY AS OWNER TRUSTEE FOR LEGACY MORTGAGE ASSET TRU
2018-GSI, located at 60 LIVINGSTON AVENUE EP-MN-WSS3D, ST. PAUL, MN 55107, ASSIGNEE, its successors
assigus, all of Assignor’s right, title, and interest in and to that certain Mortgage, dated JULY 31, 2003, made by ANN L. KUL. =.
A SINGLE WOMAN AND JONATHAN A. KUHL, A SINGLE MAN, Morigagor, to HOMEOWNERS LO
CORPORATION, Original Mortgagee, in the principal sum of $224,250.00 and recorded on JANUARY 07, 2004 as Docurr
No. 01 2004 363-in the office of the County Clerk/Register for DUTCHESS County, State of NEW YORK and more Particul:

 

‘described hereinafter as follows: © .
LEGAL DESCRIPTION: AS DESCRIBED ON SAID MORTGAGE REFERRED TO HEREIN
PROPERTY ADDRESS: 115 SOUTH QUAKER LANE, HYDE PARK, NY 12538

ASSIGNMENT HISTORY: , :

An Assignment in whole dated JULY 31, 2003 and recorded from HOMEOWNERS LOAN CORPORATION
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. recorded on JULY 16, 2004 as Doc No. 01 2004 22544
‘And an Assignment in whole dated AUGUST 18, 2006 and from MORTGAGE ELECTRONIC REGISTRATE:
SYSTEMS, INC. to HOUSEHOLD FINANCE REALTY CORPORATION OF NEW YORK recorded on SEPTEMBER
2006 as Doc No. 01 2006 1827A.

And an Assignment in whole dated MARCH 13, 2014 and from HOUSEHOLD FINANCE REALTY CORPORATION
NEW YORK to LSF8 MASTER PARTICIPATION TRUST recorded on APRIL 25, 2014 a5 Doc No. 01 2014 13024.
TOGETHER WITH all rights accrued or to accrue under said Mortgage.

TO HAVE AND TO HOLD the same unto Assignee, its successors, legal representatives and assigns, forever. The w
“assignor” or “assignee” shall be construed as if it read “assignors” or “assignees” whenever the sense of this instrument
requires. This assignment is not subject to the requirements of section 275 of the Real Property Law because it is an assignm
within the secondary mortgace market.

IN WITNESS WHEREOF, the undersigned has caused this Instrument to be executed on JAN 3 1 2015 2

rata INVESTORS, LP. | tA Lr ol

. ANDREA RHINEHA RDT,-VICE. PRESIDENT
STATE OF TEXAS COUNTY OF DALLAS )ss. a
On the _JAN 3 4 2019. day of ——— in the year : “before me,
undersigned, personally appeared ANDREA .RHINEHARDT personally known to- me to :be the individual whose name
subscribed to the within instrument and acknowledged to me that he/she executed the same in his/her capacity, and that 1
his/her signature on the i ent, the individual, or person upon behalf of which the individual acted, executed the instrument

rs (COMMISSION EXP. .
Po Natalie Flawers
4 3 1129/2022
ne

: NOLARY PE athe o wd
, . Wee 1ONo 124227602

 
   

 

 

SMT cea

 

 
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 39 of 43

A

2018 86096949
Bk: 50537 Pg: 213 Page: 1 of 5

Recorded: 11/19/2018 03:36 PM
D and
ocument drafted by ATTEST: John R. Buckley, Jr. Register

RECORDING REQUESTED BY: Plymouth County Reglstry of Deeds
Rushmore Loan Management Services LLC

15480 Laguna Canyon Road

Irvine, CA 92618

Attn: Tamara Sulea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE
LIMITED POWER OF ATTORNEY

The trusts identified on the attached Schedule A (the “Trusts”), by and through
U.S. Bank Trust National Association, a national banking association organized and existing
under the laws of the United States and having an office at 60 Livingston Avenue, EP-MN-WS3D,
St. Paul, MN 55107, not in its individual capacity but solely as Owner Trustee (“Trustee”),
hereby constitutes and appoints Rushmore Loan Management Services LLC (“Servicer”), and in
its name, aforesaid Attorney-In-Fact, by and through any officer appointed by the Board of
Directors of Servicer, to execute and acknowledge in writing or by facsimile stamp all documents
customarily and reasonably necessary and appropriate for the tasks described in the items (1)
through (12) below; provided however, that (a) the documents described below may only be
executed and delivered by such Attorneys-In-Fact if such documents are required or permitted
under the terms of the related servicing agreements, (b) all actions taken by Servicer pursuant to
this Limited Power of Attorney must be in accordance with Federal, State and local laws and
procedures, as applicable and (c) no power is granted hereunder to take any action that would be
either adverse to the interests of or be in the name of U.S. Bank National Association in its
individual capacity. This Limited Power of Attorney is being issued in connection with Servicer’s
responsibilities to service certain mortgage loans (the “Loans”) held by the Trustee. These Loans
are secured by collateral comprised of mortgages, deeds of trust, deeds to secure debt and other
forms of security instruments (collectively the “Security Instruments”) encumbering any and all
real and personal property delineated therein (the “Property”) and the Notes secured thereby.
Please refer to Schedule A attached hereto.

1. Demand, sue for, recover, collect and receive each and every sum of money, debt, account
and interest (which now is, or hereafter shal] become due and payable) belonging to or
claimed by the Trustee, and to use or take any lawful means for recovery by legal process or
otherwise, including but not limited to the substitution of trustee serving under a Deed of
Trust, the preparation and issuance of statements of breach, notices of default, and/or notices
of sale, accepting deeds in lieu of foreclosure, evicting (to the extent allowed by federal, state
or local laws), foreclosing on the properties under the Security Instruments by judicial or non-
judicial foreclosure, instituting actions for temporary restraining orders, quiet title,
injunctions, appointments of receiver, waste, fraud and any and all other legal actions, in tort,
contract or otherwise, necessary to enforce the terms of the Security Instrument and to
execute such verifications in support thereof, as may be necessary or advisable in any state
or federal suit, bankruptcy action, administrative hearing or other proceeding.
10.

Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 40 of 43

Execute and/or file such documents and take such other action as is proper and necessary to
defend the Trustee in litigation and to resolve any litigation where the Servicer has an
obligation to defend the Trustee, including but not limited to dismissal, termination,
cancellation, rescission and settlement.

Transact business of any kind regarding the Loans, as the Trustee’s act and deed, to contract
for, purchase, receive and take possession and evidence of title in and to the Property and/or
to secure payment of a promissory note or performance of any obligation or agreement
relating thereto.

Execute, complete, indorse or file bonds, notes, mortgages, deeds of trust and other contracts,
agreements and instruments regarding the borrowers and/or the Property, including but not
limited to the execution of estoppel certificates, financing statements, continuation
statements, releases, satisfactions, reconveyances, assignments, loan modification
agreements, payment plans, waivers, consents, amendments, forbearance agreements, loan
assumption agreements, subordination agreements, property adjustment agreements,
management agreements, listing agreements, purchase and sale agreements, short sale
transactions and other instruments pertaining to mortgages or deeds of trust, and execution
of deeds and associated instruments, if any, conveying the Property, in the interest of the
Trustee.

Endorse on behalf of the undersigned all checks, drafts and/or other negotiable instruments
made payable to the undersigned.

Execute any document or perform any act in connection with the administration of any PMI
policy or LPMI policy, hazard or other insurance claim relative to the Loans or related

Property.

Execute any document or perform any act described in items (3), (4), and (5) in connection
with the termination of any Trust as necessary to transfer ownership of the affected Loans to
the entity (or its designee or assignee) possessing the right to obtain ownership of the Loans.

Subordinate the lien of a mortgage, deed of trust, or deed or other security instrument to
secure debt (i) for the purpose of refinancing Loans, where applicable, or (ii) to an easement
in favor of a public utility company or a government agency or unit with powers of eminent
domain, including but not limited to the execution of partial satisfactions and releases and
partial reconveyances reasonably required for such purpose, and the execution or requests to
the trustees to accomplish the same.

Convey the Property to the mortgage insurer, or close the title to the Property to be acquired
as real estate owned, or convey title to real estate owned property (“REO Property”).

Execute and deliver any documentation with respect to the sale, maintenance, preservation,
renovation, repair, demolition or other disposition, of REO Property acquired through a
foreclosure or deed-in-lieu of foreclosure, including, without limitation: permits, remediation
plans or agreements, certifications, compliance certificates, health and safety certifications,
listing agreements; purchase and sale agreements; grant / limited or special warranty / quit
claim deeds or any other deed, but not general warranty deeds, causing the transfer of title of
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 41 of 43

the property to a party contracted to purchase same; escrow instructions; and any and all
documents necessary to effect the transfer of REO Property.

11. Servicer has the power to execute additional limited powers of attorney and delegate the
authority given to it by U.S. Bank National Association, as Trustee, under the applicable
servicing agreements for the Trusts listed on Schedule A, attached.

12. To execute, record, file and/or deliver any and all documents of any kind for the purpose of
fulfilling any servicing duties, including but not limited to those listed in subparagraphs (1)
through (11), above, where Trustee's interest is designated, stated, characterized as or
includes any reference to one or more of the following: “Indenture Trustee”, “Owner
Trustee”, "Successor Trustee", "Successor in Interest", "Successor to" “Successor by
Merger”, "Trustee/Custodian", “Custadian/Trustee" or other similar designation.

Trustee also grants unto Servicer the full power and authority to correct ambiguities and errors in
documents necessary to effect or undertake any of the items or powers set forth in items (1) to

(12), above.

In addition to the indemnification provisions set forth in the applicable servicing agreements for
the Trusts listed on Schedule A, attached, Servicer hereby agrees to indemnify and hold the
Trustee, and its directors, officers, employees and agents harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever incurred by reason or result of the misuse of this
Limited Power of Attorney by the Servicer. The foregoing indemnity shall survive the
termination of this Limited Power of Attorney and the related servicing agreements or the earlier
resignation or removal of the Trustee for the Trusts listed on Schedule A.

Witness my hand and seal this 16"" day of October, 2018.

 

 

 

 

NO CORPORATE SEAL On Behalf of the Trusts, by
U.S. Bank Trust National Association,
as Trustee

CA ee By: PK
Witness: Ellen Melges Brian Giel, Vice President
S—

By: Love

Witness: Angela Lee Jesse J. Barkdull, Assistant Vice President

ttest: Jennie L. Kunde, Trust Officer
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 42 of 43

CORPORATE ACKNOWLEDGMENT

State of Minnesota

County of Ramsey

On this 16" day of October, 2018, before me, the undersigned, a Notary Public in and for said
County and State, personally appeared Brian Giel, Jesse J. Barkdull and Jennie L. Kunde,
personally known to me (or proved to me on the basis of satisfactory evidence) to be the persons
who executed the within instrument as Vice President, Assistant Vice President, and Trust Officer
, respectively of U.S. Bank Trust National Association, a national banking association, and
acknowledged to me that such national banking association executed the within instrument
pursuant to its by-laws or a resolution of its Board of Directors.

WITNESS my ek sea
Signature: \

<<
Astle ichéLIdhnson

ea NICHOL JOHNSON

FED NOTARY FUBLIC- MINNESOTA
My Commission Expires Jan. 31,

 

My commission expires: 1/31/2023
Case 7:19-cv-08403-VB Document 17-1 Filed 11/15/19 Page 43 of 43

SCHEDULE A

Legacy Mortgage Asset Trust 2018-RPL1

U.S. Bank Trust National Association, not in its individual capacity but solely as
owner trustee for Legacy Mortgage Asset Trust 2018-RPL1

Legacy Mortgage Asset Trust 2018-RPL3

U.S. Bank Trust National Association, not in its individual capacity but solely as
owner trustee for Legacy Mortgage Asset Trust 2018-RPL3

Legacy Mortgage Asset Trust 2018-RPL4

U.S. Bank Trust National Association, not in its individual capacity but solely as
owner trustee for Legacy Mortgage Asset Trust 2018-RPL4

Legacy Mortgage Asset Trust 2018-RPL5

U.S. Bank Trust National Association, not in its individual capacity but solely as
owner trustee for Legacy Mortgage Asset Trust 2018-RPLS

Legacy Mortgage Asset Trust 2018-GS1

U.S. Bank Trust National Association, not in its individual capacity but solely as
owner trustee for Legacy Mortgage Asset Trust 2018-GS1

Legacy Mortgage Asset Trust 2018-GS2

U.S. Bank Trust National Association, not in its individual capacity but solely as
owner trustee for Legacy Mortgage Asset Trust 2018-GS2

Legacy Mortgage Asset Trust 2018-GS3

U.S. Bank Trust National Association, not in its individual capacity but solely as
owner trustee for Legacy Mortgage Asset Trust 2018-GS3

( he foregoing ts a true copy trom the
Plymouth County Registry of Deeds.

Book °F 37 Page 2/3
Attest pfon K, Bantealy
Register
